DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Drawings
The drawings are objected to because the lower edge (40) of the trapezoidal panel (36) attaching to the edge of the base (20) depicted in Fig. 6 (and disclosed in paragraph [0014]) is inconsistent with the lower edge of the trapezoidal panel (36) attaching to the edge of the base (20) depicted in Figs. 1-3.  Fig. 6 clearly shows dashed line (40) extending between left and right intersections of the top of the isosceles triangle (50) and the scalene triangles, whereas the lower edge of the trapezoidal panels attach to the edge of the base below the intersection of the top of the isosceles triangle (50) and the scalene triangles (52) in Figs. 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the specification, as originally filed, lacks antecedent basis for the rectangular panel being “partially exposed and partially concealed”, whereas paragraph [0013] of the original specification discloses the base (20) is folded inward along a centerline into symmetric half panels (34) when the bag is laid flat.  This is a new matter rejection.

Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2019/0358108 to Cocks et al.
Regarding claim 1, Cocks et al. discloses a flexible, collapsible bag (Figs. 41A-41D), comprising: a handle (26, 27) having a handle width and an elongate hole (29) extending laterally; a compartment attached to the handle, the compartment formed of nine panels comprising front and back trapezoidal panels (201, 204), a rectangular bottom panel (defined between fold lines 40, 41, 42, and 44 of the blank 310 in an assembled condition), and left (203) and right (202) triangular expansion zones, each triangular expansion zone formed by an isosceles lower triangular panel (defined between fold lines 40, 300 and 42, 300 of the blank 310 in an assembled condition; Fig. 41B) and first and second congruent, scalene triangles (defined by fold lines 59, 80, 300 and 81, 181, 300 of the blank 310 in an assembled condition; Fig. 41B); and wherein the distance between the tops of the isosceles triangular panels when the bag is open is greater than a width of the rectangular bottom panel and less than a distance between respective tops of the left and right triangular expansion zones (Fig. 41B); and wherein a first distance between a first end of a top edge of the front and back trapezoidal panels (201, 204) and a second end of the top edge of the front and back trapezoidal panels (201, 204) is greater than a distance corresponding to a distance between an intersection point of the three triangles of the left triangular expansion zone (203) and an intersection point of the three triangles of the right triangular expansion zone (202; Fig. 41C); and wherein the distance corresponding to a distance between an intersection point of the three triangles of the left triangular expansion zone (203) and an intersection point of the three triangles of the right triangular expansion zone (202; Fig. 41C) is greater than a distance corresponding to a width of the rectangular bottom panel; which meets the structure implied by the functional recitation “when in a flattened state, the rectangular bottom panel is partially exposed and partially concealed.”
Regarding claim 5, Cocks et al. discloses the bag has a plane of symmetry coincident with a plane of the handle (Fig. 41B).
Regarding claim 6, Cocks et al. discloses the compartment maintains a triangular profile below the handle when in an open configuration (Fig. 41B).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JES F PASCUA/Primary Examiner, Art Unit 3734